DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON DOUBLE PATENTING 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,977,039. (Please note that as both the instant and patented applications claimed similar subject matters, the examiner is selecting one of the independent claims from the instant and patented applications for the instant double patenting rejection)
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,977,039 teaches/suggests a processor comprising:
decode circuitry to decode a first instruction to generate a decoded instruction, the first instruction identifying a first plurality of packed quadwords (e.g. associated with first doubleword data element and third double data element) and a second plurality of packed quadwords (e.g. associated with second doubleword data element and fourth double data element) (claim 1);
execution circuitry to execute the decoded instruction to perform multiplication of an upper portion of each quadword of the first plurality with an upper portion of a corresponding quadword of the second plurality to generate a plurality of quadword results (e.g. associated with multiply of the first and second doubleword data elements to generate corresponding results) (claim 1); and
destination register to store the plurality of quadword results, wherein each quadword result is stored in a corresponding packed quadword data element of the destination register (e.g. associated with storing results in the destination register for multiplication of the first and second doubleword data element) (claim 1).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,514,924. (Please note that as both the instant and patented applications claimed similar subject matters, the examiner is selecting one of the independent claims from the instant and patented applications for the instant double patenting rejection)
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,514,924 teaches/suggests a processor comprising:
decode circuitry to decode a first instruction to generate a decoded instruction, the first instruction identifying a first plurality of packed quadwords (e.g. associated with first doubleword data element and third double data element) and a second plurality of packed quadwords (e.g. associated with second doubleword data element and fourth double data element) (claim 1);
execution circuitry to execute the decoded instruction to perform multiplication of an upper portion of each quadword of the first plurality with an upper portion of a corresponding quadword of the second plurality to generate a plurality of quadword results (e.g. associated with multiply of the first and second doubleword data elements to generate corresponding results) (claim 1); and
destination register to store the plurality of quadword results, wherein each quadword result is stored in a corresponding packed quadword data element of the destination register (e.g. associated with storing results in the destination register for multiplication of the first and second doubleword data element) (claim 1).

II. PERTINENT RELATED PRIOR ART
Hancock (US Pub.: 2013/0268794): disclose the number of bits for the two source operands inputted into the multiplier is the same number of bits that is outputted by the rounder.
KAUL et al. (US Pub.: 2014/0188968): discloses the resulting rounded number of bit outputted is the same as each of the input into the multiplier.
Zbiciak (US Patent 7,890,566): discloses multiplying the upper portions of the two source operands and outputting the result to a corresponding destination register.


III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-25 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        May 06, 2022